DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Invention II, a method of making a backlight source), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-8, 10-12, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the reflective layer is provided with an opening, and both the anode insulating layer and the cathode insulating layer are provided with a hole in communication with the opening, each of the plurality of light emitting units is disposed in the opening of the reflective layer, is connected to the plurality of anode cables and the light emitting unit cable by the hole at the anode insulating layer, and is connected to the plurality of cathode cables by the hole at the cathode insulating,” is unclear as to the number of opening(s) and hole(s) and the correspondence with light emitting unit(s). Specifically, it appears that only one opening and one hole is required by the claim. However “each of the plurality of light emitting units is disposed in the opening…” appears to require that a plurality of light emitting units is in a single opening and is connected to the cables through a single cathode hole and a single anode hole, and it is unclear how this is possible. Therefore, it is unclear if applicant is attempting to claim a plurality of openings and holes and each unit being in a respective hole, or some other relationship.
Regarding claims 3 and 12, the limitation “the first conductive structure comprises at least two light emitting unit cables,” is unclear as to how the “at least two light emitting unit cables” is related to the light emitting unit cable recited in claim 1. 
Regarding claim 12, the limitation “at least a part of the electrode cable in the first conductive structure,” is unclear because it lacks proper antecedent basis and is unclear how it is related to the other parts of the first conductive structure. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-8, 10, 12, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (CN 109980078, using machine translation provided herewith; herein “Bao”) in view of Sakariya et al. (US 2014/0159064; herein “Sakariya”).
Regarding claim 1, Bao discloses in Figs. 1, 4, 5, and related text a backlight source comprising:
a substrate (011), and a first conductive structure (013), a first insulating layer (018), a plurality of light emitting units (015), and a second conductive structure (014) which are stacked on the substrate (see pg. 5 para. 3 and pg. 6 para. 6), wherein the first conductive structure and the second conductive structure are respectively on two sides of the plurality of light emitting units in a direction perpendicular to the substrate, the first conductive structure comprises a plurality of first cables (0132) and a light emitting unit cable (0131), a width of each first cable being greater than a width of the light emitting unit cable (e.g. taken in the A2 direction shown in Fig. 4), and the second conductive structure comprises a plurality of second cables (0142);
the first insulating layer is provided with a hole (B), each of the plurality of light emitting units is connected to the plurality of first cables and the light emitting unit cable by the hole at the first insulating layer, and is connected to the plurality of second cables (see Figs. 1 and 4 at least).
Bao does not disclose 
the first insulating layer is an anode insulating layer, the plurality of first cables is a plurality of anode cables, the plurality of second cables is a plurality of cathode cables;
a reflective layer, a cathode insulating layer, which are stacked on the substrate, 
the reflective layer is provided with an opening, and the anode insulating layer and the cathode insulating layer are provided with a hole in communication with the opening, each of the plurality of light emitting units is disposed in the opening of the reflective layer, and is connected to the plurality of cathode cables by the hole at the cathode insulating layer.
In the same field of endeavor, Sakariya discloses in Fig. 9E and related text a backlight source comprising
an anode conductive structure (including 102, see [0114]) and a cathode conductive structure (160, see [0156]-[0157]); 
a reflective layer (132/133, see [0156]), a cathode insulating layer (150, see [0156), which are stacked on the substrate, 
the reflective layer is provided with an opening (opening in which light emitting unit 400 is disposed), and the cathode insulating layer is provided with a hole (hole in which light emitting unit 400 is disposed) in communication with the opening, each of the plurality of light emitting units is disposed in the opening of the reflective layer, and is connected to the cathode cable (160) by the hole at the cathode insulating layer (at top portion of hole in 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bao by having anode and cathode cables; a reflective layer and a cathode insulating layer stacked on the substrate; and the reflective layer provided with an opening, the cathode insulating layer provided with a hole in communication with the opening, and each of the plurality of light emitting units disposed in the opening of the reflective layer and connected to the cathode cable by the hole at the cathode insulating layer, as taught by Sakariya, in order to improve light extraction (see Sakariya [0106] at least) and to provide passivation and protection to the light emitting unit. 
The first insulating layer being an anode insulating layer, the plurality of first cables being a plurality of anode cables, and the plurality of second cables being a plurality of cathode cables is therefore taught by the combination of the first insulating layer, the plurality of first cables, and the plurality of second cables as shown by Bao and the first and second conductive structures being anode or cathode conductive structures, respectively, as shown by Sakariya. The limitations “the anode insulating layer…[is] provided with a hole in communication with the opening,” is taught by the combination of the first insulating layer having a hole for connection of the light emitting unit and the first cable, as shown by Bao, and the connection of the anode and cathode cables being “in communication with” the opening of the reflective layer, as shown by Sakariya. 
Regarding claim 2, Bao further discloses wherein one of the first conductive structure (013) and the second conductive structure (014) is a conductive layer.
Regarding claim 3, Bao further discloses wherein at least two light emitting regions (e.g. region of top 0131 and region of bottom 0131) are provided on the substrate, and at least two light emitting units (015) of the plurality of light emitting units are disposed in each of the at least two light emitting regions; and
the first conductive structure (013) comprises at least two light emitting unit cables (top and bottom 0131, see pg. 5 para. 2) which are in a one-to-one correspondence with the at least two light emitting regions, and each of the at least two light emitting unit cables is configured to connect the at least two light emitting units in a corresponding light emitting region in the at least two light emitting regions (see Fig. 4 at least).
Regarding claim 4, Bao further discloses wherein at least a part of at least one of the first conductive structure (013) and the second conductive structure is out of the light emitting regions (e.g. 0132 portion).
Regarding claim 7, the combined device shows wherein the second conductive structure (Sakariya: 160) is a cathode conductive layer (in the instance where 102 is anode).
Regarding claim 8, Bao further discloses wherein a material of the conductive layer comprises indium tin oxide (see pg. 4 para. 20).
Regarding claim 10, Bao further discloses wherein a material of the first conductive structure (013) comprises copper (see pg. 5 para. 9).
Regarding claim 12, the combined device shows wherein the second conductive structure (Sakariya: 160) is a cathode conductive layer (in the instance where 102 is anode);
wherein at least two light emitting regions (Bao: e.g. region of top 0131 and region of bottom 0131) are provided on the substrate, and at least two light emitting units (015) of the plurality of light emitting units are disposed in each of the at least two light emitting regions; and
the first conductive structure (013) comprises at least two light emitting unit cables (top and bottom 0131, see pg. 5 para. 2) which are in a one-to-one correspondence with the at least two light emitting regions, and each of the at least two light emitting unit cables is configured to connect the at least two light emitting units in a corresponding light emitting region in the at least two light emitting regions (see Fig. 4 at least);
at least a part of the electrode cable in the first conductive structure is out of the light emitting regions (e.g. 0132 portion).
Regarding claim 17, Bao discloses in Figs. 1, 5, and related text a display apparatus, wherein the display apparatus comprises a display panel and a backlight source (see pg. 5 para. 4). Bao and Sakaryira substantially teach the remaining limitations in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claims 18-20, Bao substantially discloses the remaining limitations in the same manner and for the same reasons as applied to claims 2-4 above. 
Regarding claim 21, the combined device shows wherein the reflective layer (Sakariya: 133) comprises two transparent indium tin oxide layers and a metallic silver layer sandwiched between the two transparent indium tin oxide layers (see [0124).
Regarding claim 22, the combined device further comprising a protective layer (Sakariya: 170, see [0157]), wherein the protective layer is disposed on the second conductive structure (160).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Sakariy, as applied to claim 3 above, and further in view of Song et al. (CN 108735792, using machine translation provided herewith; herein “Song”).
Regarding claim 11, Bao does not disclose wherein the first conductive structure comprises a molybdenum-niobium alloy layer, a copper layer, and another molybdenum-niobium alloy layer which are stacked.
In the same field of endeavor, Song teaches a first conductive structure (e.g. metal routing, see pg. 6 para 16) comprises a molybdenum-niobium alloy layer, a copper layer, and another molybdenum-niobium alloy layer which are stacked (see pg. 6 para 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bao by having the first conductive structure comprises a molybdenum-niobium alloy layer, a copper layer, and another molybdenum-niobium alloy layer which are stacked, as taught by Song, in order to provide an conductive structure with barrier layers. Further, Song shows that MoNb/Cu/MoNb and Cu are equivalent conductive structures known in the art.  Therefore, because these two  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the MoNb/Cu/MoNb of Song for the Cu of Bao.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but are moot in view of the new grounds of rejection presented above. 
It is additionally noted that it is unclear which portion(s) of the rejection Applicant believes are an assertion by the Examiner of Official Notice (page 8). If applicant maintains that arguments regarding Official Notice, applicant should specifically point out which portion of the rejection Applicant construes as Official notice and specifically point out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/15/2022